Citation Nr: 1138493	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-20 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a low back injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to January 1989, May 1990 to February 1996, and October 2003 to February 2005. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for a back injury (intervertebral disc syndrome) and assigned a 10 percent disability rating. 

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  In May 2011, the Board remanded the claim for additional development.


FINDINGS OF FACT

1.  Since September 15, 2006, the date of claim, the Veteran's low back disability has been manifested by limited ranges of motion of no worse than flexion to 70 degrees, extension to 0 degrees, right lateral rotation to 20 degrees, left lateral rotation to 25 degrees, right lateral flexion to 25 degrees, and left lateral flexion to 25 degrees.  Unfavorable ankylosis of the thoracolumbar spine and neurological manifestations have not been shown.  Nor have there been incapacitating episodes having a total duration of at least two weeks during any 12-month period. 

2.  Throughout the pendency of this appeal, the competent evidence of record has not presented an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization due to the Veteran's service-connected low back disability so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  Since September 15, 2006, the date of claim, the criteria for a rating in excess of 10 percent for a low back disability have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5236, 5237, 5242, 5243 (2010). 

2.  The criteria for referral for consideration of an increased rating for a low back disorder on an extra-schedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claims when the disabilities may have been more severe than at other times during the course of the claims on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2010).  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2010); Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2010). For the purpose of rating disability from arthritis, the cervical, dorsal, and lumbar vertebrae are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45 (2010). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with rating based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2010). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

The Board has evaluated the Veteran's low back disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  That evaluation involves consideration of the level of impairment of a Veteran's ability to engage in ordinary activities, to include employment, and an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).  

The Veteran's lumbar spine disability has been rated 10 percent disabling under Diagnostic Code 5243 for intervertebral disc syndrome pursuant to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2010).  The code for intervertebral disc syndrome permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010). 

Additional diagnostic codes for consideration include Diagnostic Code 5236 for sacroiliac injury and weakness, Diagnostic Code 5237 for lumbosacral strain, and Diagnostic Code 5242 for degenerative arthritis of the spine, all of which are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, General Rating Formula for Diseases and Injuries of the Spine (2010).  It has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebrae, spinal stenosis, spondylolisthesis or segmental instability, ankylosing spondylitis, or spinal fusion.  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable. 

The Board now turns to the applicable criteria.  Intervertebral disc syndrome (IDS) is evaluated either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  A 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2010). 

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease is as follows: 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent);

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); 

Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent); 

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); 

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 

Unfavorable ankylosis of the entire spine (100 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010). 

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010). 

For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2010).

The pertinent evidence of record during the rating period includes VA outpatient treatment records dated from November 2006 to August 201, reports of VA examinations conducted in March 2007, March 2009, and June 2011, and testimony from a March 2011 Board hearing.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

VA medical records dated from November 2006 through August 2011 show a finding of early degenerative changes in the facet joint of the lower lumbar spine and infrequent treatment for complaints of low back pain, radiation of back pain, and back tightness.  In addition to chronic low back pain, sacroiliitis was assessed on one occasion.  VA medical records show that the Veteran took naprosyn for his back symptoms.

During a March 2007 VA examination, the Veteran reported a history of chronic low back pain that had its onset during his period of active service.  He also reported constant tightness in the lower back without pain, and occasional radiation of back pain to the right hip, knee, and ankle.  Other low back symptoms included fatigue, decreased motion, stiffness, weakness, and spasms.  On review of systems, the Veteran reported nocturia with one voiding per night.  The Veteran indicated that he experienced severe flare-ups of his low back condition approximately one to two weeks duration, which took place every one to two months.  The Veteran reported that, during flare-ups, he could still function but was slowed down by about 70 to 75 percent.  He also reported experiencing lower back spasms every six weeks.  However, he reported missing only one day of work as a contract security officer during the last 12-month period, which was the day of the VA examination.  Additionally, the Veteran denied any history of surgical treatment.

On physical examination, there was objective evidence of tenderness of the thoracic sacrospinalis muscles bilaterally, but no evidence of spasm, atrophy, guarding, pain with motion, or weakness.  Nor was there evidence of an abnormal gait, abnormal spinal curvatures, or muscle spasm, tenderness, or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Examination did not reveal any motor, sensory, or reflex deficits.  On range of motion testing, the Veteran displayed forward flexion to 80 degrees, with pain from 65 degrees to 80 degrees.  There was pain after repetitive and additional limitation of flexion to 70 degrees due to pain.  The Veteran displayed extension to 30 degrees with pain from 25 degrees to 30 degrees.  There was pain after repetitive use, but no additional loss of motion.  Lateral flexion, was to 30 degrees with pain from 25 degrees to 30 degrees, bilaterally, and no additional loss of motion following repetitive use.  Left lateral rotation was to 30 degrees with pain from 25 to 30 degrees, and right lateral rotation was to 30 degrees with pain from 22 to 30 degrees.  There was no additional loss of motion following repetitive use.  Ankylosis was not shown and Lasegue's sign was negative.

The March 2007 VA examiner referenced imaging of the lumbar spine, including an X-ray that revealed early degenerative changes in the facet joints of the lower lumbar spine.  Additionally, a CT scan in February 2007 revealed questionable extruded fragment in the lateral recess on the right at L4-5 and minimal focal hypertrophic spurring of the posterior aspect of the inferior endplate at L3.  Correlation with the Veteran's clinical symptoms was requested.  Finally, a March 2007 MRI of the lumbar spine showed disc herniation on the right at L4-5 causing right lateral recess narrowing and suspected abutment of the right L5 nerve root, as well as discogenic change within the lower lumbar spine.  The VA examiner diagnosed disc herniation on the right at L4-5 causing right lateral recess narrowing and intermittent radiculopathy of pain to the right hip and leg.  The examiner noted significant effects on occupational activities in the form of discomfort with heavy lifting and twisting.  The examiner also noted mild effects on activities of daily living in the areas of chores, shopping, exercise, recreation, and traveling, as well as moderate effects on sports, and no effect on feeding, bathing, dressing, toileting, or grooming.  The examiner also noted that the Veteran was capable of moderate physical and sedentary employment. 

The Veteran attended a second VA examination in March 2009, during which he reported increased tightness and pain with weed eating, pushing a lawn mower, getting in and out of chairs, and tying his shoes.  The Veteran stated that he walked with a strange gait.  He reported mild daily pain in the lower right back that radiated to the right hip.  The Veteran also reported fatigue, decreased motion, stiffness, weakness, and spasms.  On review of systems, he reported urinary frequency and nocturia.  The Veteran indicated that he currently experienced moderate flare-ups of approximately three to seven days duration, which took place every three to four months.  The Veteran reported that, during flare-ups, he could still work but his motion was decreased by 40 percent.  However, he reported missing only one day of work as a contract security officer during the last 12-month period, which was the day of the VA examination.  Additionally, the Veteran denied any history of surgical treatment and incapacitating episodes.  

Physical examination revealed a gait that slightly favored the right lower back and hip.  There were no abnormal spinal curvatures or ankylosis present.  Examination of the thoracic sacrospinalis muscles revealed tenderness on the right, but no tenderness on the left.  There was no objective evidence of spasm, atrophy, guarding, or weakness, bilaterally.  Motor, sensory, and reflex examinations of the lower extremities were normal, and Lasegue's sign was negative.  Active range of motion testing of the thoracolumbar spine revealed flexion to 90 degrees; extension to 25 degrees; lateral flexion to 25 degrees, bilaterally; and, lateral rotation to 25 degrees, bilaterally.  There was objective evidence of pain on active range of motion and following repetitive motion.  However, there was no additional limitation of motion after repetitions.  

The March 2009 VA examiner referenced imaging reports, including the March 2007 MRI report showing an impression of disc herniation at L4-L5 causing right lateral recess narrowing and suspected abutment of the right L5 nerve root, and discogenic change within the lower lumbar spine; a March 2009 X-ray of the lumbar spine that revealed mild degenerative changes; and, an April 2009 CT scan that showed irregular appearance of the inferior endplate of L4, noted to be a nonspecific finding.  Significantly, the April 2009 CT scan report revealed no focal abnormality to suggest a herniated disc.  Nevertheless, the VA examiner diagnosed disc herniation on the right at L4-5 causing right lateral recess narrowing and intermittent radiculopathy of pain to the right hip and leg.  The examiner noted significant effects on occupational activities in the form of discomfort with heavy lifting and twisting.  The examiner also noted mild effects on activities of daily living in the areas of chores, recreation, traveling, bathing, dressing, and toileting, and moderate effects on exercise and sports, and no effect on shopping, feeding, or grooming.  The examiner also noted that the Veteran was capable of moderate physical and sedentary employment. 

During a March 2011 Board hearing, the Veteran complained of continued low back pain with radiation into the right leg, for which he took naproxen daily.  He reported that if he did not take the naproxen for even a day or two, his back would swell and he would develop a limp in his step.  He also reported occasional use of a heating pad.  The Veteran reported occasional flare-ups once or twice a week involving tightness in his back.  He reported that when his back became tight, it was "getting ready to get painful" and he would start walking with a more pronounced limp.  The Veteran testified that he could still put on his shoes when that happened, but that it was a struggle in the mornings.  The Veteran testified that during a flare-up, he might take Tylenol.  Regarding employment, the Veteran testified that he had not missed work as a security officer due to his back disability.  He reported that in his work, he was able to alternate sitting and walking, which helped create a balance because he could not do either for very long.

In June 2011, the Veteran underwent further VA examination to evaluate the current severity of his low back disability and to reconcile findings from the previous VA examinations.  During the examination, the Veteran reported an onset of low back symptoms in the early 1990s, while playing basketball during service.  Since that time, he reported having a "funny gait" and a sore back.  He reported having more pain on the left side.  The Veteran also reported additional low back injury in 2004, while serving in Iraq, when he attempted to place a towbar on a spade to move equipment.  He reported symptoms of pain, fatigue, decreased motion, stiffness, weakness, and spasms.  He also indicated that he experienced radiation of pain down into his right leg.  On review of systems, he also reported urinary frequency, nocturia, obstipation, paresthesias, and leg or foot weakness.  Specifically, he reported tingling in the lower back, right foot, and lower leg, and an episode of sciatica in the right leg in 2002 or 2003.  The Veteran reported that he currently experienced moderate flare-ups of approximately one to two days duration, which occurred every one to two months.  During flare-ups, he experienced limitation in lifting either of his legs to tie his shoes.  However, he denied a history of surgery, use of assistive devices, or any incapacitating episodes.

On physical examination, there were no abnormal spinal curvatures and gait was normal.  Examination of the thoracolumbar sacrospinalis muscles revealed no objective evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  However, subjective tenderness to palpation of the left lower paraspinal muscles and the left sacroiliac joint was noted.  Motor and reflex examinations of the lower extremities were normal.  Sensory examination revealed normal vibration, position sense, and light touch, bilaterally, but decreased pain or pinprick sensation on the right lateral foot and the left lateral ankle.  Active range of motion testing of the thoracolumbar spine revealed flexion to 80 degrees; extension to zero degrees; lateral flexion to 30 degrees, bilaterally; left lateral rotation to 25 degrees; and, right lateral rotation to 20 degrees.  There was no objective evidence of pain on active range of motion or following repetitive motion.  Nor was there additional limitation of motion after repetitions.  
 
In conjunction with the June 2011 VA examination, the Veteran underwent electromyography, which revealed no evidence of lumbar radiculopathy involving the right lower extremity and no evidence of compression mononeuropathy or polyneuropathy.  In July 2011, also in conjunction with the June 2011 VA examination, the Veteran underwent an MRI, which revealed disc degeneration and desiccation with multilevel disc bulges.  However, there was no evidence of spinal stenosis or neural foraminal narrowing.  Based on the foregoing, the VA examiner diagnosed degenerative disc disease.  Regarding the effect on occupational functioning, the examiner noted that the Veteran experienced pain in his back with work, but that he continued to work because he had to.  Regarding effects on activities of daily living, the examiner noted that the Veteran experienced low back pain with many activities, limiting his physical activity.  However, the examiner opined that the Veteran's back disability did not appear to have much of an effect on his employment or his daily life, as the Veteran had not missed any work and his flare-ups were infrequent and generally short-lived.  The examiner found no impairment in the Veteran's ability to do moderate manual work, or sedentary work.
With respect to the prior diagnoses of disc herniation at L4-5 causing right lateral recess narrowing and suspected abutment of the nerve root at L5, which were based on a March 2007 MRI, the June 2011 VA examiner indicated that the diagnosis was not supported by subsequent evidence of record and was most likely based on the radiologist's interpretation of the study.  Specifically, the examiner noted that the most recent EMG revealed no evidence of right lower extremity radiculopathy, which should have been present if the right L4-5 nerve root was impinged since the March 2007 MRI.  The examiner also noted that the April 2009 CT scan was noted to have nonspecific findings and recommended an MRI for further evaluation.  Thereafter, an MRI showed disc degeneration and desiccation with multilevel disc bulges, but no evidence of spinal stenosis or neural foraminal narrowing.

The June 2011 VA examiner provided an opinion that, based on the findings, the Veteran's genitourinary symptoms, including urinary frequency and nocturia, were not caused by his low back disability.  The examiner explained that urinary symptoms associated with back problems were due to impingement of nerves at the lower end of the spinal cord.  However, the Veteran's MRI revealed no compression of any nerves and the EMG revealed no evidence of radiculopathy.

Based on the evidence of record, the Board finds that the Veteran's low back disability does not meet the criteria for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine.  The records shows that, throughout the period on appeal, forward flexion was limited to no more than 70 degrees, consistent with his currently-assigned 10 percent rating.  Moreover, even at its worst, the Veteran's total combined range of motion of the thoracolumbar column was greater than 120 degrees, also consistent with a 10 percent rating.  The record does not demonstrate the criteria necessary for a higher 20 percent evaluation, specifically, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Thus, the Board finds that the evidence does not support a higher rating under the General Rating Formula for Diseases and Injuries of the Spine.

The Board has considered the Veteran's complaints of pain, and all evidence of record related to limitation of motion, incoordination, fatigability, and pain on motion in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating greater than 10 percent for any time during the period on appeal.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds no basis for assigning a rating in excess of 10 percent because the evidence does not show range of motion with pain limited to 60 degrees of flexion or less, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, as required for a higher rating.  Nor is there any evidence of ankylosis.
 
The Board next turns to the question of whether the Veteran is entitled to an increased rating at any time during the appeal period based upon the diagnostic criteria pertaining to intervertebral disc syndrome (IDS).  IDS (pre-operatively or post-operatively) is to be rated using the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

During his March 2009 and June 2011 VA examinations, the Veteran denied any incapacitating episodes within the previous year.  In addition, during his March 2007, March 2009, and June 2011 VA examinations, and his March 2011 Travel Board hearing, the Veteran reported missing no days of work due to his low back disability other than days missed to attend the VA examinations.  The Board finds that the evidence does not show incapacitating episodes having a total duration of at least two weeks but less than four weeks during any 12-month period, as required for a 20 percent rating under the criteria pertaining to IDS.  Accordingly, the Board finds that the Veteran is not entitled a higher rating at any time during the appeal based on any incapacitating episodes.

Additionally, the Board must consider whether the Veteran is entitled to a separate rating based upon neurological manifestations of his lumbar spine disability.  Here, the Board finds that the evidence does not demonstrate entitlement to a separate rating based on neurological manifestations of the lower extremities or bladder impairment related to the lumbar spine.  The Board observes that the Veteran has reported radiation of pain into his right lower extremity, as indicated in the March 2007 and March 2009 VA examination reports, and the March 2011 Board hearing transcript.  However, the Veteran was routinely found to be neurologically intact and with normal findings on motor and reflex examinations, and normal findings on sensory examination with the exception of decreased pain/pinprick sensation during the most recent VA examination.  Moreover, following examination of the Veteran and MRI and EMG testing administered for the specific purposes of determining the existence of neurological symptoms related to the low back, the June 2011 VA examiner determined that the Veteran did not have radiculopathy, spinal stenosis, neural foraminal narrowing, nerve impingement, or nerve compression associated with his low back disability.  

The June 2011 VA examiner also opined that the Veteran's genitourinary symptoms were not related to his low back disability.  In support of that opinion, the examiner indicated that urinary symptoms associated with back problems were due to impingement of nerves at the lower end of the spinal cord, and the relevant studies did not show evidence of nerve impingement or radiculopathy.  As the June 2011 VA opinion was based on examination of the Veteran, objective testing, and a review of the claims file, and as that opinion was supported by rationale, constitutes the most recent evidence of record, and was obtained specifically to reconcile previous findings and address neurological impairment, the Board accords the opinion significant persuasive and probative weight.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  

Based on the foregoing, the Board finds that the evidence does not show objective evidence a neurological disability of the lower extremities or bladder impairment related to the service-connected lumbar spine disability, and because the Veteran has been found to be essentially neurologically intact throughout the appeal period, the Board finds that he is not entitled to a separate ratings for neurological manifestations related to a low back disability at any time during the appeal period.
The Board has also considered whether the record raises the matter of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2010).  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1) (2010). 

In this case, the Board finds that the schedule is not inadequate.  The Veteran's schedular ratings contemplate loss of working time due to exacerbations of the lumbar spine disability.  38 C.F.R. § 4.1 (2010).  However, the Veteran has not reported missing any time from work due to his low back disability, other than days missed to attend VA examinations.  Furthermore, the Veteran testified during his March 2011 Travel Board hearing that he was able to alternate sitting and walking at work, which created a good balance and helped him because he is unable to sit for very long or walk for very long.  The Board finds that the evidence is against a finding that the Veteran's lumbar spine disability is in any way clinically unusual.  Nor does the evidence show hospitalization for the low back or marked interference with employment beyond that contemplated in the assigned ratings.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted. 

In sum, the weight of the credible evidence demonstrates that the orthopedic manifestations of the Veteran's lumbar spine disability warrant no more than a 10 percent rating at any time during the period on appeal.  The preponderance of the evidence is also against a finding that the Veteran is entitled to a separate rating for neurological manifestations in the lower extremities related to his service-connected disability of the spine.  The Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in November 2006, December 2008, and June 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the August 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  The Board also finds that VA has substantially complied with the May 2011 remand directives.  Dyment v. West, 13 Vet. App. 141 (1999) (remand not required where Board's remand instructions were substantially complied with).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a rating in excess of 10 percent for a low back disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


